The Honorable Tom Kennedy State Senator P.O. Box 2396 Russellville, Arkansas 72811-2396
Dear Senator Kennedy:
You have requested an official Attorney General opinion concerning municipal recorder/treasurers in cities of the second class.
More specifically, you have asked:
  Should an elected city recorder/treasurer be required to punch a time clock or turn in a time sheet?
It is my opinion that an elected city recorder/treasurer should not be required to punch a time clock or turn in a time sheet.
The position of city recorder/treasurer is an elected public office. Although the city council has the authority under state law to prescribe the recorder/treasurer's duties, see A.C.A. § 14-44-109, and to require that public offices be open to the public during certain hours, see Op. Att'y Gen. No. 96-328, the city council does not have the authority to place time restrictions or requirements on the performance of the recorder/treasurer's duties, or to condition payment of the recorder/treasurer's salary on compliance with time restrictions. Moreover, the city council has no authority to remove the recorder/treasurer from office for failure to comply with time restrictions.
In short, it is my opinion that a requirement that an elected city recorder/treasurer punch a time clock or turn in a time sheet is antithetical to the professional and public nature of the office, and is therefore beyond the scope of what the city council is authorized to require of the recorder/treasurer.
Assistant Attorney General Suzanne Antley prepared the foregoing opinion, which I hereby approve.
Sincerely,
WINSTON BRYANT Attorney General
WB:SBA/cyh